DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/136,898, filed 29 December 2020, which claims priority to Indian Patent Application No. IN202041009539, filed 5 March 2020.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 5 March 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041009539 application as required by 37 C.F.R. § 1.55.

Information Disclosure Statement
The information disclosure statement filed 29 December 2020 fails to comply with 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In this case, the front page alone of WO 201300153 does not suffice; a complete copy is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–4, 8–10, 12, and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 1 recites “at least one mirror configured to receive a light signal from a light source and to reflect the light signal onto the viewing surface”.  It is unclear whether this mirror is intended to be the claim 3 first mirror, the claim 4 second mirror, or another mirror distinct from the first and second mirrors.  Appropriate correction is required.  For example, if the claim 1 mirror is intended to be the claim 3 first mirror, one possible amendment for claim 3 is to recite “The in-flight entertainment system of claim 2, wherein the at least one mirror includes a first mirror”.  Claims 8 and 9 repeat this error.  Claim 8, dependent through a chain of dependencies on claim 3, recites “a first mirror” and “a second mirror”, but it is unclear whether either of these mirrors, if any, is the claim 1 “at least one mirror”.  Claim 9 likewise recites “the second mirror”, which has proper antecedent basis with claim 8 but does not resolve its ambiguity with respect to the claim 1 “at least one mirror”.

The term “substantially parallel” in claims 2, 8, 12, and 13 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The asserted definition of “substantially” in ¶ 0039 fails because it lists a plurality of standards.  Which one, of any, of the 10%, 5%, 1%, 0.1%, or 0.01% deviation from parallel listed is intended to be the legal boundary of claim 2?  Imagine a deed to real property with similar drafting describing its metes and bounds.  “In these uncertain times, the south frontage extends 100 feet, or 101 feet, or 105 feet, or 110 feet.”  Likewise, the claim 10 range of a projector length of “between about one inch and about four inches” is similarly claimed approximately, not definitely.  As with “substantially”, the counterproductive attempt in ¶ 0039 to define “about” with a plurality of different precision standards fails to set forth a legal boundary on the claim.  Does a projector having a length of 4 1/4” infringe as being within 10 percent of the upper boundary of 4 inches, or not infringe as not being within 5 percent?  The specification at ¶ 0026 further fails as giving imprecise and inconsistent millimeter equivalents to the range claimed in inches, with 100 mm, the asserted approximate equivalent to “about four inches”, not being four times 25.4 mm, the asserted approximate equivalent to “about one inch”.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3, 7, and 11–13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN 107416210 A (“Quan”).  A machine translation is appended to the copy of Quan of record and is relied on, including for pagination.  As a general reference, compare figure 3 of Quan to figure 4 of the present application to understand the basis of the rejection.
Quan, directed to a projection device for an airplane passenger seat, teaches with respect to claim 1, an in-flight entertainment system comprising:
a display having a viewing surface and a back surface opposite the viewing surface (Fig. 3, cross-section of display module 11 facing right); and
a projector connected to the display (id., projection module 13)
and configured to illuminate the viewing surface (id., projection module 13 projecting onto front surface of display module 11) via
at least one mirror configured to receive a light signal (id., plane mirror 136) from a light source (id., light source generator 131)
and to reflect the light signal onto the viewing surface (id.).

Regarding claim 2, Quan teaches the in-flight entertainment system of claim 1, wherein the projector is connected to the back surface (Fig. 3, projection module connected to back of projection screen 11 through host module 17 and touch control module 16)
and includes the light source (id., light source generator 131) configured to direct the light signal in a first direction substantially parallel to a portion of the back surface (id., general structure and configuration of design comparable to figure 4 embodiment of present invention, having vertically-oriented projection onto viewing surface).

Regarding claim 3, Quan teaches the in-flight entertainment system of claim 2, wherein the projector includes a first mirror oriented to redirect the light signal from the first direction to a second direction (Fig. 3, mirror 136 redirecting light from projection module 13 to display module 11).

Regarding claim 7, Quan teaches the in-flight entertainment system of claim 1, wherein the projector includes a first portion connected to the back surface of the display and a second portion directed toward the viewing surface (Fig. 3, projection module 13 oriented longitudinally from back to front of projection screen 11).

Regarding claim 11, Quan teaches an aircraft passenger seating arrangement, comprising:
a first seat having a seatback (Abstract, “the backrest back of airplane passenger seat”); and
an in-flight entertainment system disposed within the seatback (id., “the backrest back of airplane passenger seat provided with the back row passenger viewing display module”), the in-flight entertainment system including
a display having a viewing surface and a back surface opposite the viewing surface (Fig. 3, cross-section of display module 11 facing right); and
a projector connected to the display (id., projection module 13)
and configured to illuminate the viewing surface (id., projection module 13 projecting onto front surface of display module 11).

Regarding claim 12, Quan teaches the aircraft passenger seating arrangement of claim 11, wherein the projector is connected to the back surface (Fig. 3, projection module connected to back of projection screen 11 through host module 17 and touch control module 16)
and includes a light source (id., light source generator 131) configured to direct a light signal in a first direction substantially parallel to a portion of the back surface (id., general structure and configuration of design comparable to figure 4 embodiment of present invention, having vertically-oriented projection onto viewing surface).

Regarding claim 13, Quan teaches the aircraft passenger seating arrangement of claim 12, wherein the projector includes a first mirror oriented to redirect the light signal from the first direction to a second direction (Fig. 3, mirror 136 redirecting light from projection module 13 to display module 11),
the second direction being substantially parallel to a surface normal defined by the viewing surface (id.).

Claims 19 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0092628 A1 (“Takahashi”).
Takahashi, directed to an image projector, teaches with respect to claim 19 a method of illuminating a display having a viewing surface and a back surface opposite the viewing surface, comprising:
directing a light signal in a first direction substantially parallel to the back surface (Fig. 1, image forming device 80 and first optical system 11 directs light generally vertically) toward a first mirror (third optical system (mirror) 13);
redirecting the light signal in a second direction toward a second mirror (id., reflection region (mirror) 12a); and
redirecting the light signal received by the second mirror toward the viewing surface (id., light reflected from mirror 13 is projected onto screen 90).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Takahashi.
Takahashi teaches the method of claim 19, wherein the light signal is generated by a light source . . . oriented to direct the light signal in the first direction (Fig. 1, image forming device 80).
The claimed invention differs from Takahashi in that the claimed invention recites the light source is connected to the back surface of the display, but Takahashi teaches a portable projector in housing 70 not connected to screen 90.  However, it would have been obvious as a matter of law to one of ordinary skill in the art at the time of effective filing to integrate the Takahashi projector and screen into a single device, since it has been held that making a prior art structure integral requires only ordinary skill in the art, absent a showing that the integration of the prior art structure improves it contrary to the understandings and expectations of the art.  M.P.E.P. § 2144.04(V)(B).

Claims 4–7, 8–10 and 14–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Quan in view of Takahashi.
Claims 4, 8, and 14 are directed to a second mirror that redirects the light signal.  Quan teaches but one mirror.  However, Takahashi, directed to an image projector teaches with respect to claim 4 a second mirror oriented to redirect the light signal from the first direction onto the viewing surface (Fig. 1, reflection region 12a).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Quan system to use a plurality of mirrors, as taught by Takahashi, in order to dustproof the projector by isolating projection optical components.  Takahashi ¶¶ 0006–08, ¶ 0043.

Regarding claim 5, Quan in view of Takahashi teaches the in-flight entertainment system of claim 4, further comprising an electronics package configured to power the light source (Quan 3, “power supply module for the host module 16 and a projection module 13”),
the electronics package mounted on the back surface of the display (Fig. 3, projection module connected to back of projection screen 11 through host module 17 and touch control module 16).

Regarding claim 6, Quan in view of Takahashi teaches the in-flight entertainment system of claim 5, wherein the electronics package includes a printed circuit board (Quan 4, electronics implicitly disclosed as required for processors such as DMD chip 134 to be functional)
and a heat sink configured to cool the light source (Fig. 3, radiating module 15).

Regarding claim 8, Quan in view of Takahashi teaches the in-flight entertainment system of claim 7, wherein the first portion of the projector includes a first mirror (Takahashi Fig. 1, mirror 12a) oriented to redirect the light signal, incident from a first direction substantially parallel to a portion of the back surface (id., image forming device 80 emits light generally vertically), toward a second mirror (id., mirror 13).

Regarding claim 9, Quan in view of Takahashi teaches the in-flight entertainment system of claim 8, wherein the second mirror is disposed within the second portion of the projector and oriented to redirect the light signal toward the viewing surface (Hattori Fig. 1, mirror 13 directs incident light to screen 90).

Regarding claim 10, Quan in view of Takahashi teaches the in-flight entertainment system of claim 9, wherein an overall length of the projector in a direction parallel to a surface normal of the viewing surface is between about one inch and about 4 inches (Quan 4, “The protruding length of structure 12 can be less than 10 cm”).

Regarding claim 14, Quan in view of Takahashi teaches the aircraft passenger seating arrangement of claim 13, wherein the projector includes a second mirror oriented to redirect the light signal from the second direction onto the viewing surface (Takahashi Fig. 1, light directed from image forming device 80 to screen 90 through mirrors 12a and 13).

Regarding claim 15, Quan in view of Takahashi teaches the aircraft passenger seating arrangement of claim 14, further comprising an electronics package configured to power the light source (Quan 3, “power supply module for the host module 16 and a projection module 13”),
the electronics package mounted on the back surface of the display (Fig. 3, projection module connected to back of projection screen 11 through host module 17 and touch control module 16).

Regarding claim 16, Quan in view of Takahashi teaches the aircraft passenger seating arrangement of claim 15, wherein the electronics package includes a printed circuit board (Quan 4, electronics implicitly disclosed as required for processors such as DMD chip 134 to be functional)
and a heat sink configured to cool the light source (Fig. 3, radiating module 15).

Regarding claim 17, Quan in view of Takahashi teaches the aircraft passenger seating arrangement of claim 16, wherein the projector includes a first portion connected to the back surface of the display and a second portion directed toward the viewing surface (Quan Fig. 3, projection module 13 oriented longitudinally from back to front of projection screen 11).

Regarding claim 18, Quan in view of Takahashi teaches the aircraft passenger seating arrangement of claim 17, wherein the first portion of the projector includes the first mirror oriented to redirect the light signal (Takahashi Fig. 1, mirror 12a)
and the second mirror is disposed within the second portion of the projector and oriented to redirect the light signal toward the viewing surface (id., mirror 13 directs incident light to screen 90).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0233215 A1
US 2017/0329139 A1
US 8025415 B2
US 7946717 B2
US 7048388 B2
US 2005/0243300 A1
DE 102004013691 A1
US 2005/0110952 A1
US 6043854 A
US 5123728 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487